Opinión disidente del
Juez Asociado Señor Negrón García.

Otra vez se menoscaba el valor del sufragio electoral y triunfa la PARTIDOCRACIA sobre la DEMOCRACIA.

La sentencia mayoritaria que ha sido producto de tres (3) ponencias vulnera principios y valores muy preciados que sirven de fundamento a nuestro diseño constitucional-electoral. Mediante la suma de criterios disímiles resuelve que un legislador de minoría puede dar la espalda a su electorado, desvincularse voluntariamente del partido que oficialmente promovió su candidatura y viabilizó su elec-ción por adición, afiliarse al de mayoría y, aún así, conti-nuar en el cargo. Ofrece, como único remedio, el absurdo extraconstitucional de crear un nuevo escaño para el par-tido al que pertenecía el incumbente original.
Al aspirar a su nominación para el Senado, el Ledo. Sergio Peña Clos no lo hizo como candidato independiente; menos como candidato del Partido Nuevo Progresista {en adelante P.N.P.). Actuó como “elector afiliado” del Partido Popular Democrático {en adelante P.P.D.), prestó jura-mento de que así aceptaba ser postulado como candidato, que acataría su Reglamento Oficial y cumpliría con los de-más requisitos constitucionales y legales aplicables.
Desde su génesis, su candidatura estuvo condicionada, cualificada y atada al requisito de ser miembro bona fide, afiliado al P.P.D. De hecho, el Art. 4.014 de la Ley Electoral *841de Puerto Rico requiere que el aspirante “figur[e] en el re-gistro de electores afiliados del Partido”, bajo cuya insignia se presenta al pueblo. 16 L.P.R.A. see. 3164.
En nuestro diseño constitucional-electoral hay una co-rrelación recíproca que en virtud de esos requisitos legales y del juramento se convierte en un pacto de dimensión tripartita. Este se proyecta entre el candidato, los electores que suscriben inicialmente su petición de primarias y luego votan por él y por el partido político al cual el candi-dato y los electores pertenecen. Ese pacto se renueva y ra-tifica el día de los comicios generales y, con la elección del candidato a la Legislatura, se extiende durante todo el cuatrienio. El elemento jurídico y moral constante en esa relación es la confianza de los electores y el compromiso del candidato de que su afiliación, aspiración y elección es le-gítima, personal e intransferible. En consecuencia, la ex-pectativa y confianza de los electores y el partido concer-nido de conservar todos sus escaños durante el cuatrienio es una premisa constitucional cognocible.
La naturaleza especial y el interés público del que está revestido en todas sus etapas la elección de un legislador, reclama su más estricta aplicación y observancia como único mecanismo para no subvertir la razón lícita y serie-dad en que se funda una candidatura bajo un partido político. Cuando en el ejercicio de su respetable derecho a la libre expresión y asociación, por decisión propia, un le-gislador se desafilia del partido político por el cual figuró en la papeleta y fue electo, realmente da la espalda y anula el derecho de expresión y asociación, también respetables, de los miles de electores que depositaron sus votos y con-fianza en él como candidato de determinado partido.
El Poder Judicial no puede convalidar y dar por bueno semejante vicio de índole legal y moral contrario a la Cons-titución y a la Ley Electoral de Puerto Rico. El licenciado Peña Clos no representa ya el compromiso en que sus elec-tores fundamentaron su consentimiento. Su permanencia *842en un escaño, como Senador del P.N.P., ofende entonces la letra y el espíritu de la Constitución y de la Ley Electoral de Puerto Rico. Más que nada, subvierte el proceso de candi-daturas, el pacto tridimensional expuesto y, sobre todo, convierte la Constitución en una farsa que mina la con-fianza pública y niega al proceso electoral su verdadera esencia como instrumento útil de estabilidad social-ciudadana.
La solución del Tribunal es ilógica, trágica y contraria a un sistema de gobierno democrático. El menoscabo del mandato expresado en las últimas elecciones generales es directo y sustancial. En síntesis, por fíat judicial, primero, altera la composición numérica e ideológica del Senado que han sido instituidas por la voluntad soberana del pueblo. Segundo, otorga al P.N.P. un escaño senatorial que perte-nece al P.P.D. Tercero, añade un senador más sin que exista vacante alguna entre los escaños de la mayoría del P.N.P., o sea, permite que el Senador Peña Clos —ahora miembro de la mayoría del P.N.P.— sin tener derecho, retenga un escaño que por su origen y naturaleza correspondió a la minoría representada por el P.P.D. Cuarto, consagra una norma muy peligrosa que atenta contra la estabilidad y el balance legislativo que debe existir hasta las próximas elecciones generales. Quinto, ha sacrificado principios ele-mentales, y en aras de lograr un resultado que, visto super-ficialmente no revela partes perdidosas, ha consagrado la regla de que el cambio de lealtades partidistas por la deci-sión unilateral de un legislador puede violentar la volun-tad electoral y trastocar los derechos —aquí de las mino-rías— sin sujeción alguna a la Constitución y a la Ley Electoral de Puerto Rico.
El único ganador neto aparente es el partido político de mayoría actual, el P.N.P.; el perdedor, más que la minoría del P.P.D., la democracia puertorriqueña, el sistema de go-bierno que juramos defender. Elaboremos.
*843I
Según manda el Art. Ill, Sec. 2 de nuestra Constitución, L.P.R.A., Tomo 1,(1) con las Elecciones Generales de 3 de noviembre de 1992, el Senado quedó constituido de veinte (20) escaños del P.N.P., seis (6) del P.P.D. y uno (1) del Par-tido Independentista Puertorriqueño (P.I.P.), para hacer un total de veintisiete (27) senadores. Se activó, pues, la fór-mula que garantiza la representación de las minorías a través de los partidos políticos cuando uno solo elige más de 2/3 partes. Art. Ill, Sec. 7, Const. E.L.A., supra.(2) La Comisión Estatal de Elecciones, por adición, certificó elec-tos como Senadores por Acumulación del P.P.D. a los Ledos. Eudaldo Báez Galib y Sergio Peña Clos.
El licenciado Peña Clos se desafilió voluntariamente del caucus del P.P.D. el 12 de octubre de 1993. Luego de haber fungido como senador independiente, el 3 de abril de 1995 ingresó oficialmente al caucus del P.N.P. con el beneplácito de sus miembros.
Ante esta situación, el P.P.D. y siete (7) de sus senadores reclamaron judicialmente que el Senador Peña Clos ocu-paba un escaño senatorial que les pertenecía como minoría. Adujeron que su desafiliación e ingreso a la ma-yoría del P.N.P. creó un desequilibrio en el cuerpo legisla-tivo en contravención de la See. 7 del Art. Ill de la Consti-*844tución y anuló la última expresión y voluntad del pueblo ejercida mediante el sufragio universal.
Oportunamente, el tribunal de instancia (Hon. Carmen Rita Vélez Borrás, Juez), declaró sin lugar la demanda al concluir que no correspondía al foro judicial decidir si de-bía expulsarse de su escaño al Senador Peña Clos. Por plantear una cuestión constitucional sustancial, acogimos la apelación del P.P.D. et al., en la cual nos piden que rees-tablezcamos el balance original visualizado en la Constitu-ción, según las últimas elecciones.
II
Concentraremos en las cuestiones sustantivas, sin en-trar en una innecesaria y extensa disquisición sobre los planteamientos de legitimación activa, academicidad y cuestión política.
Sin duda la controversia es justiciable. Basta recordar que la See. 9 del Art. Ill de la Constitución, supra, que dispone que las cámaras legislativas serán los únicos jue-ces de la capacidad legal de sus miembros y el poder de expulsión, no margina ni priva a este Tribunal de ejercer su jurisdicción como intérprete final de la Constitución. Definir sus contornos, entre ellos, los requisitos de sus miembros, los derechos de las minorías y las facultades del Poder Legislativo, es prerrogativa exclusiva nuestra. Como resolvimos en Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 758 (1977), no estamos ante un "postulado del derecho natural, ... la concesión irrestricta de tan vasto poder a un parlamento está preñada de peligros para las minorías, la regla del imperio de la ley y la salud de la democracia”. (Enfasis suplido.) Así, en Tonos Florenzán v. Bernazard, 111 D.P.R. 546 (1981), decidimos que la ausencia del requi-sito de edad mínima fijada en la Constitución al comenzar un cuatrienio descualificaba ex proprio vigore a un repre-*845sentante electo. Entre otros fundamentos nos animó el no menoscabar el texto constitucional y evitar “que en épocas de crudo partidismo político, la simple voluntad de una mayoría parlamentaria impusiera distintas exigencias so-bre la capacidad de sus miembros, lo cual propiciaría un potencial abuso y privación de derechos”. Tonos Florenzán v. Bernazard, supra, pág. 551.
No obstante estos precedentes, la mayoría del Tribunal se niega a ordenar que el licenciado Peña Clos cese en el cargo al suscribir el razonamiento del foro de instancia de que ello significaría la expulsión mediante fíat judicial de un senador debidamente juramentado. Discrepamos.
La abstención de este foro tendría sentido jurídico si la mayoría senatorial del P.N.P. hubiese estado en disposi-ción, siquiera, de investigar la capacidad legal del licen-ciado Peña Clos para permanecer ocupando un escaño. No fue así. El expediente legislativo demuestra con absoluta claridad que sin reservas lo aceptaron y admitieron formal-mente como Senador afiliado a su caucus (P.N.P.), al ex-tremo de que se le sustituyó en una comisión que, por su cambio, quedó sin representación minoritaria del P.P.D. Surge, además, como hecho consumado, que su ingreso en el P.N.P. generó un aumento sustancial en el presupuesto asignado a su oficina, incremento en su personal y partici-pación en otras comisiones. Incluso preside una, privilegio que tradicionalmente se reserva para los miembros de la mayoría.
En resumen, la realidad escueta es que la mayoría senatorial del P.N.P. tomó la decisión final y definitiva de que no procedía expulsar al Senador Peña Clos. Desde el punto de vista de las ventajas político-partidistas que supone, esa decisión es explicable; desde la perspectiva jurídico-consti-tucional, es judicialmente revisable. No cabe, pues, ar-güirse con validez que nuestra intervención, en virtud de la demanda del P.P.D. et al., es contraria a la Constitución.
*846HH 1 — i HH
Se impone una página de historia. A raíz de las sólidas victorias electorales del P.P.D. durante la década de 1940 y 1952, su liderato democrático, presidido por Don Luis Mu-ñoz Marín, se preocupó genuinamente por la escasa repre-sentación legislativa de los partidos minoritarios.(3)
Al respecto, en la Convención Constituyente se fraguó “la idea de incluir en la Constitución medidas para garan-tizar representación minoritaria en la Asamblea Legisla-tiva de Puerto Rico, aunque los candidatos de los partidos minoritarios no obtuviesen los votos para salir electos”. (Énfasis suplido.) Fuster v. Buso, 102 D.P.R. 327, 331 (1974).(4) Se adoptó así el novedoso método —desarrollado *847por el delegado Ledo. Luis Negrón López— contenido hoy en la See. 7 del Art. Ill, supra. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, pág. 146.
El legajo de la Asamblea Constituyente revela que, aun-que el delegado Negrón López estaba convencido de la sa-biduría de su fórmula, había que “guardar el más alto re-conocimiento al deseo de los electores” y bajo ningún concepto podía variarse su voluntad manifiesta en las urnas. (Énfasis suplido.) 2 Diario de Sesiones de la Con-vención Constituyente 1302 (1951).
Estos principios cardinales prevalecieron en Fuster v. Buso, supra, pág. 340, en el cual inequívocamente resolvi-mos que la See. 7 del Art. Ill, supra, estaba atada y “les conced[ía] determinados escaños legislativos a los partidos de minoría”. (Énfasis suplido.)
Cónsono con esa intención y espíritu constitucional, P.P.D. v. Gobernador, 111 D.P.R. 8 (1981), reconoció como interés apremiante de la más alta jerarquía, mantener y proteger el mandato electoral, resultado de la última elec-ción general. En su opinión confirmatoria, el Tribunal Supremo federal sostuvo la validez del sistema establecido en la Ley Electoral de Puerto Rico mediante el cual, el escaño vacante por un distrito se llena con un miembro del mismo partido político al cual pertenecía el incumbente original. Decidió expresamente que ello servía para proteger el mandato de la última elección y preservar el balance legis-lativo hasta la próxima elección general. Rodriguez v. Popular Democratic Party, 457 U.S. 1, 13 (1982). A igual con-clusión llegó el Tribunal de Circuito de Apelaciones de Estados Unidos para el Primer Circuito al sostener que existe, sobre todo, “la necesidad de preservar el balance político obtenido en las últimas elecciones generales”. (Traducción nuestra.) Cintron-Garcia v. Romero-Barcelo, 671 F.2d 1, 5 (1er Cir. 1982).
*848El respeto judicial al principio constitucional que garan-tiza un número mínimo de escaños legislativos a los parti-dos minoritarios, sin menoscabar el deseo del pueblo, con-lleva no variar ni desbalancear su composición ideológica y numérica, hasta la celebración de las próximas elecciones generales. P.P.D. v. Gobernador, supra, pág. 23.
Así lo reconoce la sentencia mayoritaria. Sin embargo, en contravención de estos mismos principios, incurre en una anomalía constitucional insalvable. En sus distintas dimensiones, ésta destruye la composición ideológica y nu-mérica legislativa y, además, amplía la ventaja del P.N.P.
IV
El desarrollo constitucional ha estado inexorablemente vinculado a los partidos políticos.
En nuestra democracia los partidos políticos son indispensables para su funcionamiento. Están investidos de poderes cuasi gubernamentales. Constituyen el vehículo de expresión colec-tiva ciudadana para canalizar pacíficamente las distintas ten-dencias políticas e intereses de los varios sectores de opinión del país. Como tales, formulan programas de administración y promueven candidatos a puestos políticos. P.R.P. v. E.L.A., 115 D.P.R. 631, 638 (1984), y casos allí citados.
En esa trayectoria, históricamente la elección a cargos públicos ha sido una combinación inseparable de las cuali-dades del candidato, su afiliación partidista e ideología política. En nuestra peculiar situación, los partidos no sólo crean opinión pública y proponen programas de gobierno, sino que representan las clásicas posiciones sobre el status político", son los agentes principales aglutinadores de as-pecto tan transcendente, cuyo efecto puede ser determi-nante al momento del elector emitir su voto.
En la dinámica electoral puertorriqueña, los candidatos a puestos electivos (salvo los independientes) realizan su campaña particular bajo el emblema, auspicio y compro-miso ideológico de los postulados y programas del *849partido.(5) Esa candidatura conlleva la autorización para figurar en la papeleta electoral bajo “[e]l nombre e insignia de un partido [que] son los timbres heráldicos que trans-miten y despiertan en el electorado la noción de su pro-grama, sus ideales, sus principios, su historia y sus líderes”. Democratic Party v. Tribunal Electoral, 107 D.P.R. 1, 15-16 (1978). Estas candidaturas no se dan en el vacío, sino que están inexorablemente atadas a un partido político específico. Como miembros y representantes electos de la colectividad política, los candidatos están comprometidos a adelantar sus objetivos. Ante el electorado se presentan como representantes legítimos de ese partido, cualificados para ocupar el puesto al que aspiran individualmente.
Ciertamente, al emitir su voto el elector no sólo consi-dera los atributos personales del candidato, sino su identi-ficación, compromiso y preferencia con una filosofía política en particular y un programa, según fueron adoptados por el partido a que pertenece. Nace entonces un compromiso vinculante tripartita, no sólo moral, sino jurídico-constitu-cional entre candidato, elector y partido. Este presupone que no será alterado y que estará vigente durante todo el término de duración del cargo para el cual es electo. (6)
P.P.D. v. Gobernador, supra, confirmado por el Tribunal *850Supremo federal en Rodriguez v. Popular Democratic Party, supra, recogió estos principios. Concluimos que. el procedimiento para llenar una vacante en el cargo de Se-nador o Representante por un distrito, según la Ley Electoral de Puerto Rico, vigente, no adolecía de vicio constitu-cional alguno. (7) Sostuvimos:
El referido Art. 5.006 muestra con inconfundible relieve como propósito esencial el de proveer manera para que el partido que vaca un escaño en el Senado o en la Cámara por muerte o renuncia del incumbente, o por cualquier otra causa, pueda res-tablecer el balance de poder legislativo, sustituyéndolo con uno de sus miembros bona fide. Que la premisa dominante en dicho artículo es la sustitución del incumbente original por otro miembro del mismo partido político que lo eligió, se desprende del texto del segundo párrafo de dicho artículo que concede una clara opción preferente “al partido al cual pertenecía el legisla-dor del escaño vacante” para presentar una candidatura “para llenar el mismo”, y solo por vía de excepción, si dicho partido no presenta una candidatura en término de 60 días, se admiten otros candidatos independientes. El propósito es mantener el balance de poder entre partidos bajo el cual se constituyó la Cámara, no es alterarlo ni modificarlo. ... Está[n] preservada[s] la autonomía del partido para cubrir el escaño vacante. ... [y] la autonomía del partido para seleccionar, por los medios provis-tos en sus reglas internas, el candidato que habrá de presentar para cubrir el escaño vacante. ...
[L]a Ley ha diseñado el procedimiento como exclusivamente de sustitución del legislador por el partido que ganó su escaño en los comicios generales, quitándole toda intención de cambiar la composición del cuerpo legislativo determinado en dichas elecciones generales.
[Esto es así porque] la vacante pertenece al partido del legis-*851lador que la provocó. (Énfasis en el original suprimido y énfasis suplido.) P.P.D. v. Gobernador, supra, págs. 13-17.(8)
Como expusiera en su voto particular el entonces Juez Asociado de este Tribunal, Señor Irizarry Yunqué, no se debate ‘la realidad histórica de que se ha respetado siem-pre el principio de que los escaños legislativos, salvo cuando se trate de legisladores elegidos como candidatos independientes, pertenecen a los partidos políticos”. (Enfsis suplido.) P.P.D. v. Gobernador, supra, pág. 27.
La expresión de la voluntad del pueblo mediante sufra-gio universal impone a todo candidato electo por un partido político la obligación de abogar por una sana administra-ción pública y adelantar los planes sociales, económicos y políticos de su partido que se sometieron al electorado. Conscientes de que la democracia se nutre de la libre ex-presión y el intercambio de ideas en un ambiente de res-peto mutuo, no cabe imponerle a los candidatos electos una disciplina partidista férrea y absoluta que ahogue sus con-ciencias y libertad de expresión. En el ejercicio de su inde-pendencia de criterio, como veremos, la opinión de un le-gislador sobre determinado asunto puede, en ocasiones, estar en conflicto con la de su partido o caucus, ello sin temor de ser castigado o expulsado del escaño. Véase M.L. Stokés, When Freedoms Conflicts: Party Discipline and the First Amendment, XI J. Law Politics 751 (1995).
Un gobierno representativo requiere dar a los legisladores la más amplia latitud para expresar sus puntos de vista en asun-tos de política. ... Los legisladores tienen la obligación de asu-mir posiciones sobre asuntos políticos controversiales de forma *852que su electorado esté adecuadamente informado y mejor capa-citado para evaluar sus cualificaciones para el cargo; también para que estén representados en los debates gubernamentales por la persona que seleccionaron como su representante. (Tra-ducción nuestra y énfasis suplido.) Bond v. Floyd, 385 U.S. 116, 136-137 (1966).
Sin embargo, la situación de autos es distinta. Aquí el licenciado Peña Clos, Legislador del P.P.D., renunció, esto es, se desvinculó totalmente de su partido de origen, in-gresó y juró lealtad a los postulados de otro (P.N.P.).
Este dato es crucial y decisivo. El requisito de pertene-cer al partido político (caucus) para ocupar un cargo legis-lativo no significa que no haya espacio de conciencia para la disidencia, la crítica interna constructiva, la discrepan-cia razonable, etc. Ello puede manifestarse con el voto a favor o en contra, con relación a determinado asunto, reso-lución, proyecto de ley, propuesta de referéndum o plebiscito. En tales situaciones, el Legislador puede tam-bién optar por abstenerse de participar e incluso consignar un voto expositivo de su criterio personal. Ahora bien, cuando las diferencias se profundizan al extremo de ser irreconciliables o su ideario ideológico —estadidad, auto-nomía o independencia— cambia, le corresponde tomar de-cisiones de trascendencia al espíritu. Ha de estar conciente que habrá de afectarle su incumbencia en el escaño legis-lativo por el hecho mismo de estar ocupándolo como repre-sentante de los electores de determinado partido. Nada im-pide, pues, que en el ejercicio de su derecho a la libre expresión y asociación cambie su enfoque e ideal y opte por desafiliarse. De ese modo da riendas al libre albedrío. Sin embargo, esa misma conciencia impide que, una vez afi-liado a otro partido, continúe simultáneamente en el es-caño que correspondía a su partido original.
En el caso de autos, la desafiliación del licenciado Peña Clos rompió el compromiso con los electores que lo eligieron bajo la candidatura partidista original del P.P.D. Su respe-table derecho a la libre expresión como Legislador quedó *853subordinado a los derechos —también respetables— a la libre expresión de los miles de electores que lo eligieron en atención, precisamente, a su vinculación y candidatura con ese partido político y no con el P.N.P.
V
Los reclamos del P.P.D. en este recurso se fundamentan en los principios de que la composición ideológica del cuerpo legislativo, según las últimas elecciones generales, no puede alterarse hasta la celebración de la próxima elec-ción general, y que los escaños legislativos, excepto los de candidatos independientes, pertenecen a los partidos políticos.
La sentencia mayoritaria, como por arte de magia, mo-difica la composición ideológica y la voluntad electoral ex-presada por el pueblo en los comicios pasados. Al resolver que procede la certificación de la elección de un senador adicional, afiliado al P.P.D., intenta mantener el mandato electoral de dos (2) senadores del P.P.D. según la See. 7 del Art. Ill, supra. Sin embargo, al reconocer que el licenciado Peña Clos tiene derecho a continuar, inexorablemente, al-tera dicho mandato, pues aumenta en uno (1) los miembros de senadores afiliados al caucus del P.N.P.
La tabla siguiente ilustra de forma dramática esta alteration:(9)
*854[[Image here]]
Con absoluta objetividad, la tabla pone de manifiesto cómo la nueva composición ideológica acentuó la mayoría absoluta de dos terceras partes (2/3) que tenía el P.N.P. y el extraordinario poder para, sin necesidad de contar con el voto de las minorías, sancionar o expulsar a uno de sus miembros al amparo de la See. 9, Art. Ill de nuestra Cons-titución, supra. Esta ventaja subsiste, no obstante la va-cante creada con la expulsión del Ledo. Nicolás Nogueras decretada el 25 de abril pasado.
De igual modo aumenta el presupuesto del Senado y, como corolario, automáticamente también el asignado al P.N.P., con las consabidas oportunidades y ventajas sobre el área de recursos humanos y al cubrir las comisiones senatoriales.(10) En contraste con ello, la representación de la minoría P.P.D. y su presupuesto se mantienen igual. ¿Es esto un balance constitucional? ¿Es justo? Más aún, en comparación con el nuevo total de senadores, incrementa la representación porcentual de la mayoría del P.N.P. y dismi-nuye la de la minoría del P.P.D., ello en claro menosprecio del deseo electoral y el espíritu de la Constitución.
*855Otorgarle el escaño senatorial del licenciado Peña Clos al P.N.P. —cuando éste le pertenece al P.P.D.— es contrario a lo resuelto en P.P.D. v. Gobernador, supra, confirmado por el Tribunal Supremo federal en Rodriguez v. Popular Democratic Party, supra. En otras palabras, no es constitu-cionalmente permisible que un senador, afiliado al caucus de un partido, ocupe un escaño que pertenece a otro partido.
VI
Nos preocupan las consecuencias negativas de esta decisión. Representan un peligroso precedente judicial que atenta contra la tradicional estabilidad democrática del país.(11)
Sus hipótesis son insostenibles. Como justificación se afirma que una vez jurados, los legisladores responden a todo el pueblo. Aparece, entonces, lo que podemos caracte-rizar como la desafiliación instantánea y ficticia de un legislador. Se configura así el Legislador sui géneris, que bajo la ficticia pretensión de pertenecer a todo el pueblo, no se debe a ningún partido político ni a nadie. Se aduce, ade-más, que aunque sea electo bajo la insignia de un partido, su elección puede haber sido el resultado de votos de elec-tores de todos los partidos políticos, incluso de los no afiliados. Se habla de un libre albedrío a ultranza, que per-*856mite al Legislador desconectarse e ignorar que fue electo precisamente bajo la candidatura de un partido político en particular.
Semejante ficción atribuye al voto un valor, sólo hasta el día en que sea contado. De ser correcta la tesis de que el legislador, una vez jurado, representa a todo el pueblo: ¿Cómo explicar que la organización, ordenación de tareas, división y distribución del poder y del presupuesto en los cuerpos legislativos esté constitucionalmente fundamen-tado en el esquema de los partidos políticos mayoritarios y minoritarios y en las afiliaciones de sus miembros? Si los legisladores se deben sólo al pueblo, ¿cómo justificar enton-ces el pretendido derecho absoluto (supuestamente inalienable) del Senador Peña Clos a afiliarse al caucus del P.N.P.? Según nuestra Constitución: ¿Puede seriamente eliminarse el papel de los partidos políticos en la Asamblea Legislativa?
. Consterna, además, justificar una interpretación de nuestra Carta Magna, a base de ejemplos de políticos que en el pasado cambiaron sus afiliaciones y lealtades. Nin-guna de esas situaciones fue objeto de un examen y una interpretación jurídica de acuerdo con nuestra Constitución. Esos ejemplos de políticos no son ni se con-vierten en buenos precedentes judiciales con el mero pasar del tiempo.
Hoy el cambio es de minoría a mayoría; como la historia suele repetirse, mañana puede ser al revés.(12) Imaginemos que esa desafiliación ocurre al comenzar un cuatrienio en que la mayoría senatorial sólo sea de un (1) Senador por distrito o por acumulación. Bajo la sentencia, uno de los senadores de la mayoría podría desafiliarse y con su sola voluntad anular toda la voluntad de un proceso eleccionario. Así trastocaría el mandato de las urnas y con-vertiría ipso facto y de jure a la minoría en mayoría. Nada *857podrían hacer entonces los tribunales para remediar seme-jante anomalía electoral.
VII
El único “favorecido” con la decisión mayoritaria de este foro, al menos en este momento, es el P.N.P. Sin tener de-recho, ganan un (1) Senador adicional con oficina, personal y privilegios, financiado todo con fondos públicos. Su in-cumbente hará campaña activa en favor del P.N.P., en año eleccionario, desde un escaño legislativo que no le perte-nece a ese partido. Se trata de una nómina de encargo, por no decir de escaso valor ético.
Al aumentar este Tribunal inconstitucionalmente el nú-mero total de miembros del Senado, se ha generado un incremento en el presupuesto global operacional de dicho cuerpo legislativo que sólo “beneficia” ahora a la represen-tación mayoritaria del P.N.P., cuyo caucus se convierte en más poderoso.
Ello atenta contra el principio de igualdad política y a la larga no beneficia a nadie. “ £[N]uestro deber judicial darle virtualidad y convertir en realidad el ideal legislativo de igualdad en el debate político. ... Hace mucho tiempo des-cubrimos que ‘[l]a igualdad es ingrediente medular del ideal de justicia que constantemente late en la Constitución. Por su naturaleza dinámica es susceptible de manifestarse en diversas dimensiones’. P.R.P. v. E.L.A., 115 D.P.R. 631, 633 (1984).” (Énfasis suprimido.) P.P.D. v. Gobernador I, 139 D.P.R. 643, 708—709 (1995), opinión concurrente.
Estamos ante un remedio judicial que fomenta la des-ventaja económica en el debate político, desvirtúa el man-dato electoral y favorece a una mayoría, en menoscabo del ideal de igualdad política inmerso en nuestra Constitución.
De igual forma, el aumento, en cuanto al efecto repre-sentativo, sólo mejora al caucus mayoritario del P.N.P. *858Mientras el número de sus senadores aumenta en uno (1), la minoría del P.P.D. se mantiene igual. El P.N.P. cuenta ahora con un recurso adicional para representar a dicho sector senatorial en las comisiones del Senado y otras ac-tividades legislativas. Tendrá un senador con una oficina más para atender la ciudadanía y, de ese modo, hacer cam-paña política en su favor; de hecho, la oficina del licenciado Peña Clos ya aumentó sustancialmente su presupuesto, personal y ubicación física.
Fácil es advertir que la sentencia mayoritaria produce esta gran incongruencia. No es posible semejante desmere-cimiento al sufragio electoral.
VIII
Repetimos, ha ganado la PARTIDOCRACIA y perdido la DEMOCRACIA. El mandato constitucional electoral queda adulterado. Su dinero —fondos públicos— será utilizado para financiar el sueldo, la oficina, el personal y los privi-legios de un nuevo legislador creado a destiempo al margen de la Constitución.
En recapitulación, la certificación original del licenciado Peña Clos fue como Senador del P.P.D. Significó poseer el requisito de miembro bona fide de dicha colectividad, cre-yente de sus postulados ideológicos, status, planes sociales, económicos y políticos, según fueron sometidos al electorado. Así se presentó, figuró como candidato del P.P.D. y recibió el endoso de miles de electores, que even-tualmente le permitieron obtener el escaño en el Senado en virtud de la disposición constitucional sobre partidos minoritarios.
A tono con los fundamentos expuestos, sometemos a la imparcialidad del lector la única interpretación que armo-niza el texto y espíritu de la Constitución: el Senador Peña Clos, al desvincularse del caucus del P.P.D., perdió ese re-*859quisito y renunció ex proprio vigore a continuar ocupando cualquier escaño senatorial.
Mediante sus propios actos —desafiliación del P.P.D. y posterior ingreso al P.N.P, partido de oposición mayorita-rio— el licenciado Peña Clos quebrantó la voluntad electoral, la cohesión ideológica con sus compañeros de minoría y el compromiso de representar la filosofía política y el pro-grama del partido bajo cuya insignia fue electo.
Su desafiliación e ingreso al P.N.P. es una anomalía que no puede elevarse a categoría de virtud. Por imperativo constitucional constituyó una renuncia que creó una va-cante perteneciente al P.P.D. No hay razón alguna jurídica ni moral para judicialmente crear inconstitucionalmente otro escaño más y permitirle continuar como Senador del P.N.P. Nadie, ni un solo elector, lo eligió para ocupar un escaño de ese partido.

 La See. 2 del Art. Ill dispone:
“El Senado se compondrá de veintisiete Senadores y la Cámara de Represen-tantes de cincuenta y un Representantes, excepto cuando dicha composición resul-tare aumentada a virtud de lo que se dispone en la sección 7 de este Artículo.” L.P.R.A., Tomo 1, ed. 1982, pág. 334.


 El Art. Ill, Sec. 7 de la Constitución, L.P.R.A., Tomo 1, provee un mecanismo para que, cuando en las elecciones generales el partido de mayoría elija más de dos terceras (2/3) partes de los miembros de la Legislatura, se garantice sustancialmente a cada partido minoritario una representación proporcional a la totalidad de su fuerza electoral, pero nunca en exceso de una tercera parte del número original de legisladores en la cámara correspondiente. O. Resumil de Sanfilippo y Faría Gonzá-lez, La garantía constitucional a la representación de las minorías en la Asamblea Legislativa: naturaleza, alcance y extensión, 65 Rev. Jur. U.P.R. 329, 338 (1996).


 “En cuanto a la composición de la Asamblea Legislativa, el resultado de esas victorias electorales del Partido Popular fue el siguiente. En el cuatrienio de 1944 al 1948, 17 de los 19 senadores pertenecían a dicho partido y dos a la oposición, y en la Cámara de Representantes el partido mayoritario obtuvo 37 escaños y la oposición solamente dos. En el cuatrienio de 1948 al 1952 la situación en el Senado fue idén-tica a la antes mencionada y en la Cámara de Representantes el Partido Popular obtuvo 38 de los escaños y la oposición solamente uno.” Fuster v. Busó, 102 D.P.R. 327, 330 (1974).


 Es interesante señalar cómo en Fuster v. Buso, supra, con visión casi profé-tica, el Partido Independentista Puertorriqueño sostuvo: “Los escaños pertenecen por definición al Partido de minoría que los obtuvo en las elecciones generales. No hay otra forma para evitar que se desvirtúe el propósito de la Constitución. Hemos visto que los debates de la Convención Constituyente que culminan con la aprobación del Artículo III, sección 7, mantienen que serán los partidos de minoría los que repre-sentarán la opinión de los grupos minoritarios en Puerto Rico. Diario de Sesiones de la Convención Constituyente de Puerto Rico, Edición Equity, 1961, página 2023-2034, tomo 3. Por tanto, es imprescindible que las personas que estén ocupando los escaños por adición de cualquier partido de minoría pertenezcan a dicho partido y que cuando un legislador de esta clase deje de pertenecer al partido de minoría en cuestión, el escaño revierta al partido para que pueda ocuparlo una persona que cumpla con todos los requisitos. Sólo así se puede asegurar que el partido de minoría va a mantener el porciento de representación que la Constitución le otorga para cumplir correctamente su función parlamentaria. El ejemplo más claro sería el si-guiente: la razón de ser del Artículo III, See. 7, de la Constitución es asegurar una oposición al partido de la mayoría que haya electo más de dos terceras partes de los miembros de cualquiera o ambas cámaras; si un representante por adición de un partido ele minoría abandona su partido y se hace miembro del partido de la mayoría y retiene su escaño, ¿cuál sería la efectividad de la disposición constitucional? Vemos claramente cómo tiene que ser requisito indispensable para que una persona ocupe un escaño por adición el que sea miembro del partido de la minoría que obtuvo dicho escaño y que debe declararse por este Honorable Tribunal para que no quede duda alguna ni pueda frustrarse la Constitución de Puerto Rico que los escaños por adición pertenecen a los partidos de minoría que los obtuvieron como resultado de una elec-*847ción general”. Alegato, págs. 17-18.


 Desde 1952, fecha de nuestra Constitución, se han celebrado once (11) elec-ciones generales. De éstas, solamente en una ocasión, un candidato independiente a un puesto público resultó electo. Nos referimos a la elección del señor Santos Ortiz electo como Alcalde del Municipio de Cabo Rojo, en 1988, sin figurar en la papeleta bajo la insignia de un partido. F. Bayron Toro, Elecciones y Partidos Políticos de Puerto Rico, Mayagüez, Ed. Isla, 1977, págs. 337-338.


 Tanto el Reglamento del Partido Popular Democrático, vigente para las elec-ciones de 3 de noviembre de 1992, como el actual, imponen “[a] cada miembro afi-liado del Partido electo para un puesto público o para un cargo de liderato en la colectividad, un compromiso de respeto a la Constitución del Estado Libre Asociado y de guardar una conducta personal ejemplar que no lesione la imagen y los intereses del Partido". (Énfasis suplido.) Art. 150, Sec. 2.
A modo comparativo, el Reglamento actual del Partido Nuevo Progresista esta-blece:
“Todo miembro del Partido aceptará y defenderá la Declaración de Propósitos y el Programa de Gobierno del Partido. Sin embargo, podrá en cualquier reunión de los organismos oficiales del Partido o por carta dirigida al Presidente o al Secretario del Partido proponer cambios al Programa, pero deberá siempre acatar el vigente.” Art. 5.


 Originalmente la Asamblea Constituyente optó por desvincular del partido el escaño de un legislador de distrito. Aún así, determinó que las vacantes de los electos por acumulación pertenecieran al partido correspondiente y se cubrirían por el pre-sidente de la cámara concernida “a propuesta del partido político a que pertenecía el Senador o Representante cuyo cargo estuviere vacante, con un candidato seleccio-nado en la misma forma en que lo fue su antecesor”.
Ese enfoque, plasmado en el texto original de la See. 8 del Art. Ill de la Cons-titución, L.P.R.A.; Tomo 1, cambió con la enmienda aprobada mediante referéndum en 1964. Desde entonces las vacantes en los legisladores de distrito se cubrirán como se disponga por ley. El estatuto actual inequívocamente establece una preferencia hacia el partido político.


 Allí en nuestro voto concurrente, a los fines de paralizar los efectos de la Sentencia del Tribunal de instancia, “conclui[mos] que es el partido político afectado por la vacante quien tiene derecho a cubrirla mediante la presentación de una can-didatura en tiempo. Presentada la misma, no cabe estimar que pueden nominarse otros candidatos desafiliados a ese partido para participar en la elección. (Enfasis suplido.) P.P.D. v. Gobernador, 110 D.P.R. 783, 790 (1981).
Subsiguientemente, en P.P.D. v. Gobernador, supra, págs. 33-45, reiteramos ese criterio, aunque discrepamos de la interpretación estatutaria mayoritaria, pues a nuestro juicio exigía una elección especial.


 Combina las Tablas I y VII incluidas en el citado artículo de Resumil de Sanfilippo y Faría González, págs. 343 y 356, respectivamente.


 Conforme a la Resolución del Senado Núm. 3, según enmendada, el Senado tiene veintitrés (23) comisiones permanentes. Se designará, entre el total de miem-bros de cada comisión, por lo menos un miembro de cada partido de minoría. Regla 12, Sec. 12.1 del Reglamento del Senado.


 A modo de interrogantes:
¿Qué sucedería si el Legislador que cambió de partido —Senador Peña Clos— decide regresar y es aceptado por el caucus del partido del cual se desvinculó? ¿Pro-cedería entonces la expulsión inmediata del nuevo Legislador certificado a raíz de su desafiliación? ¿Quién lo expulsaría: el foro legislativo o el judicial? ¿Por qué razón? Si el cuerpo legislativo se abstiene de expulsarlo y no se presenta acción judicial al-guna, ¿se estaría violando la citada See. 7 del Art. Ill que fija el número máximo de miembros de los partidos minoritarios?
¿Qué sucedería si el Legislador que cambió de partido se desvincula de la ma-yoría parlamentaria y se afilia al caucus de otro de los partidos de minoría? ¿Se certificará un nuevo Legislador afiliado al partido mayoritario? Si se ha activado la See. 7 del Art. Ill, supra-, ¿procederá la expulsión de uno de los legisladores que haya sido certificado al palio de dicha cláusula constitucional? ¿Quién lo expulsaría: el foro legislativo o el judicial? ¿Por qué razón? De no ser expulsado, ¿se estaría violando la citada See. 7 del Art. Ill en cuanto que establece el número máximo de miembros de los partidos minoritarios?


 Escenario no distante ocurrió en las Elecciones Generales de 1976 que otor-garon al P.N.P. catorce (14) escaños senatoriales y al P.P.D. trece (13).